Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 May 2022 has been entered.
 
Claim Status
	Applicant’s response filed 04 May 2022 amends claim 1, 7, 13, and 20; claim 12 remains canceled; thereby providing claims 1-11, 13-21 pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dikmen (US 2011/0293179) and Lukac (US 2019/0110037) in view of Wajs (US 2017/0230638).
	For claim 1, Dikmen discloses an electronic device, comprising: one or more processors; and memory storing instructions for execution by the one or more processors, the stored instructions including instructions for ([0112]): 
	receiving infrared image information for a three-dimensional area ([0029] As seen in FIG. 3, at block 310, a color image and an infrared intensity image of a video is received); 
	receiving non-infrared image information for the same three-dimensional area ([0029] As seen in FIG. 3, at block 310, a color image and an infrared intensity image of a video is received); 
	performing nonlinear intensity adjustment for the received non-infrared image information ([0087] calculating the mean sample value on the `L` or luminance channel value (corresponding to brightness) of a CIE-Lab colorspace image); 
	blending the intensity-adjusted infrared image information and the intensity- adjusted non-infrared image information to obtain a merged image information (discussed [0064] “method 800 may map or translate infrared intensity pixels from an infrared intensity image to a virtual camera viewpoint comprising that of the RGB sensor,” which teaches to create merged information. See also [0092] In some embodiments, the fusion formula may comprise the following formula, where I.sub.hybrid comprises the new light intensity value in the converted colorspace (such as HSV or CIE-Lab): I.sub.hybrid=[acute over (.alpha.)].times.I.sub.IR+(1-[acute over (.alpha.)]).times.I.sub.visible); and 
	providing the merged image information [0065] As seen in FIG. 8, at block 810, color (or infrared intensity) and depth information is received) for determining a depth map ([0065] the mapping of pixels or points may comprise reversing the projection matrix of the camera to find world coordinates of every point or pixel seen in 3D).
	While Dikmen discloses in [0081]  “As such, in some embodiments, linear interpolation of an infrared intensity image may comprise using the weighted average of infrared intensity values,” Dikmen does not expressly disclose performing nonlinear intensity adjustment for the received infrared image information.
	Lukac teaches performing nonlinear intensity adjustment for the received infrared image information ([0026] The captured images may be subject to any desired pre-processing operations 440. These may include, for example, white-balancing, color correction, gamma correction, cropping, offset (black level) correction, defective pixel correction, spatial filtering (to remove outliers and suppress pixel noise), and/or frame averaging (to reduce temporal noise) when more than one image of the same scene is available.).
	It would be obvious to a person with ordinary skill in the art to combine the infrared imagine teachings of Lukac with the teachings of Dikmen to reduce noise and cross-talk thereby improving image quality.
Dikmen does not expressly disclose subsequent to blending the intensity-adjusted infrared image information and the intensity-adjusted non-infrared image information, providing the merged image information for determining a depth map.
	Wajs discloses subsequent to blending the intensity-adjusted infrared image information and the intensity-adjusted non-infrared image information ([0069] the amplified high-frequency components derived from the infrared image signal are added 450 to (or otherwise blended with) each color component of the Bayer filtered raw image data),  
providing the merged image information for determining a depth map([0084] post-processing is to generate a depth map for an image captured by the multi-aperture imaging system).
It would be obvious to a person with ordinary skill in the art to combine the infrared imagine teachings of Wajs with the teachings of Dikmen to improve image quality and/or depth map estimation may be obtained.
	For claim 2, Dikmen discloses wherein blending the intensity-adjusted infrared image information and the intensity-adjusted non-infrared image information includes obtaining a weighted sum of the intensity-adjusted infrared image information and the intensity-adjusted non-infrared image information ([0094] In some embodiments, I.sub.hybrid may comprise a weighted intensity of the intensity value from the infrared intensity image and the intensity from the visible color or RGB spectrum).
	For claim 3, Dikmen discloses wherein the stored instructions include instructions for: determining a depth map from the merged image information ([0106] The reflected light received by the infrared sensor results in depth information of the scene of the camera system 1300.).
	For claim 4, Dikmen discloses wherein the stored instructions include instructions for: denoising the infrared image information ([0063] For example, blurring or bilateral filters may be applied in order to smoothen the transformed or mapped image.).
	For claim 5, while Dikmen does not, Lukac teaches wherein denoising the non-infrared image information includes performing a Gaussian blur on the infrared image information ([0034] Parameters .sigma..sub.k and .alpha..sub.k are sigma and offset parameters for the Gaussian profile, .beta..sub.k and .gamma..sub.k are normalization/deformation parameters in the vertical and horizontal directions of the image, and .phi..sub.k sets a limit on the maximum allowable correction factor value). It would be obvious to a person with ordinary skill in the art to combine the infrared imagine teachings of Lukac with the teachings of Dikmen for the same reasons discussed for claim 1.
	For claim 6, Dikmen discloses wherein the stored instructions include instructions for: compressing the merged image information ([0082] As such, the RGB color image may be converted to a second colorspace image that comprises a channel or value for each pixel that may correspond to a brightness level or light intensity value of the pixel (e.g., HSV, CIE-Lab, YUV, YCrCb, etc.)).
	For claim 7, while Dikmen does not, Lukac discloses the stored instructions include instructions for scaling the merged image information ([0014] The disclosed techniques employ scalable models to efficiently estimate and correct the IR contamination in the RGB color channels of the captured image). It would be obvious to a person with ordinary skill in the art to combine the infrared imagine teachings of Lukac with the teachings of Dikmen for the same reasons discussed for claim 1.
	For claim 8, Dikmen discloses wherein the stored instructions include instructions for: flattening the merged image information ([0085] At blocks 1140 and 1150 of FIG. 11, RGB brightness and RGB contrast may be performed. In some embodiments, the following described operations with relation to blocks 1140 and 1150 are only applied to the user extracted region resulting from the user extraction process as discussed with relation to FIGS. 4, 5, and 6. In general, values of a channel from the colorspace image corresponding to brightness or light intensity (e.g., `V` from an HSV colorspace image and `L` from a CIE-Lab colorspace image) may comprise values that are generally dark. For example, the brightness values of pixels that have been identified as a user may be low or comprise a low brightness value. As such, the adjustment of the brightness and contrast on this identified user region may maximize a dynamic range of pixel intensity or brightness distributions, and thus the visual appearance of the user on a display. [0086] A proportional-integral (PI) controller may be used to control and adjust camera (e.g., color or RGB camera) settings or parameters for brightness and sensor gain in order to respectively adjust the brightness and contrast of the image received from the camera. In some embodiments, the adjustment of the brightness camera control adds a constant value to the output of each RGB pixel value and the adjustment of the sensor gain (e.g., contrast) may comprise a scalar multiplier. A target mean sample value (MSV) may be determined by the user or may be automatically determined by the system and method disclosed herein. As such, the proportional-integral controller or algorithm is applied to the adjustment of the camera control for the brightness and sensor gain or contrast in an alternating order to track a target mean sample value.).
	For claim 9, Dikmen discloses wherein the received infrared image information and the received non-infrared image information correspond to a same number of pixels ([0033] For example, pixels of the infrared intensity image that correspond to the extracted pixels of the color image may be extracted.).
	For claim 10, while Dikmen does not, Lukac teaches further comprising: one or more cameras, a respective camera including a plurality of pixels, a respective pixel of the plurality of pixels including at least one infrared photodetector and at least one non- infrared photodetector positioned adjacent to the at least one infrared photodetector ([0020] The geometric arrangement of R, G, B, and IR color filters as shown is merely illustrative of one example and can vary in other embodiments). It would be obvious to a person with ordinary skill in the art to combine the infrared imagine teachings of Lukac with the teachings of Dikmen for the same reasons discussed for claim 1.
	For claim 11, while Dikmen does not, Lukac teaches wherein: both the at least one infrared photodetector and the at least one non-infrared photodetector of the respective pixel are coupled with a common microlens ([0017] The camera is further shown to include a lens 140). It would be obvious to a person with ordinary skill in the art to combine the infrared imagine teachings of Lukac with the teachings of Dikmen for the same reasons discussed for claim 1.
	For claims 13-21, the combined teachings of Dikmen and Lukac disclose the claimed limitations as discussed for corresponding limitations in claims 1-11. 
	For claim 21, Dikmen discloses wherein the merged image information consists of a sum of the intensity-adjusted infrared image information and the intensity-adjusted non-infrared image information ([0092] In some embodiments, the fusion formula may comprise the following formula, where I.sub.hybrid comprises the new light intensity value in the converted colorspace (such as HSV or CIE-Lab): I.sub.hybrid=[acute over (.alpha.)].times.I.sub.IR+(1-[acute over (.alpha.)]).times.I.sub.visible ).


Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dal Mutto; Carlo et al.	US 20150256813 A1	SYSTEM AND METHOD FOR 3D RECONSTRUCTION USING MULTIPLE MULTI-CHANNEL CAMERAS
Price; Raymond Kirk et al.	US 20180197275 A1	IMAGE DEMOSAICING FOR HYBRID OPTICAL SENSOR ARRAYS
Muhammad; Atif et al.	US 20130278726 A1	IMAGING SYSTEM USING A LENS UNIT WITH LONGITUDINAL CHROMATIC ABERRATIONS AND METHOD OF OPERATING
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485